Citation Nr: 1815301	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  11-13 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis/arthralgia of various joints, to include as secondary to service-connected lumbosacral strain and/or left knee disorder.

2.  Entitlement to service connection for bilateral Achilles tendon disorder, to include as secondary to service-connected lumbosacral strain and/or left knee disorder.

3.  Entitlement to service connection for tremors, to include as secondary to service-connected lumbosacral strain and/or left knee disorder.

4.  Entitlement to service connection for eruptive dermatitis.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for Raynaud's disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

7.  Entitlement to an initial compensable rating for service-connected dermatitis barbae.

8.  Entitlement to a compensable rating for service-connected sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1992 to April 1994, which included service in the Southwest Asia Theater of Operations during the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in October 2017.  A transcript of that hearing is of record.

The Board notes that the Veteran's claim of service connection for bilateral Achilles tendon disorder was previously denied.  However, in this case the Board finds that new and material evidence has been received to reopen this previously denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, in the adjudication that follows the Board will address the merits of the underlying service connection claim.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's claims of service connection for arthritis/arthralgia, tremors, bilateral Achilles disorder, and eruptive dermatitis.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran's current bilateral hearing loss disability developed as a result of active service.

2.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed symptoms of Raynaud's disease within his first post-service year.

3.  The competent and credible evidence of record reflects the Veteran experiences more than 6 non-incapacitating episodes of his service-connected sinusitis per year.

4.  The record does not reflect the Veteran's service-connected sinusitis is manifested by radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

5.  Prior to a promulgation of a decision in this case, the Veteran withdrew his appellate claim of entitlement to a compensable rating for service-connected dermatitis barbae.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for a grant of service connection for Raynaud's disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

3.  The criteria for a rating of no more than 30 percent for the Veteran's service-connected sinusitis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6512 (2017).

4.  The criteria for withdrawal of the appellate claim of entitlement to a compensable rating for service-connected dermatitis barbae have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

I.  Service Connection

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year to include Raynaud's disease.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In addition to the general rules of service connection noted above, the Board acknowledges service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than September 30, 2021.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Analysis - Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the record reflects the Veteran does have a hearing loss disability as defined by 38 C.F.R. § 3.385.  Specifically, an October 2015 VA examination shows speech discrimination scores of 90 percent for the right ear, and 88 percent for the left ear.

The Board acknowledges that the Veteran's service treatment records do not show he had a hearing loss disability pursuant to 38 C.F.R. § 3.385, and the first competent medical evidence of such appears to be years after his separation from service.  Nevertheless, he has provided competent and credible testimony of in-service acoustic trauma and recurrent hearing problems subsequent to service.  In fact, service connection was established for tinnitus based upon such contentions.  Additionally, tinnitus is often associated with, or a component of, sensorineural hearing loss.  Therefore, the pathology underlying the Veteran's service-connected tinnitus cannot be clearly disassociated from his bilateral sensorineural hearing loss.

The Board also acknowledges that the October 2015 VA examination included an opinion against the Veteran's current bilateral hearing loss being etiologically related to service.  However, it does not appear the examiner adequately took into consideration the Veteran's competent and credible testimony of recurrent hearing problems due to in-service acoustic trauma.  Moreover, the Board reiterates the law mandates resolving all reasonable doubt in favor of the Veteran, to include issues of service origin.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."

In view of the foregoing, the Board finds the competent and credible evidence of record reflects it is at least as likely as not the Veteran's current bilateral hearing loss disability developed as a result of active service.  Therefore, service connection is warranted.

Analysis - Raynaud's Disease

In this case, the Board observes that the record reflects the Veteran was first diagnosed with Raynaud's disease in 2002, years after his separation from service.  However, at his October 2017 hearing the Veteran provided competent and credible testimony that the symptomatology which results in the diagnosis of Raynaud's disease within his first post-service year.  See October 2017 Hearing Tr. at 29.  This is of particular significance in this case as the law provides that generally a showing of continuity of symptomatology after service can establish service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), and it has already been noted that Raynaud's disease is one of the listed disabilities.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board further notes that no competent medical evidence is of record that refutes the Veteran's contentions regarding when he developed the symptoms associated with his Raynaud's disease.  For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds the competent and credible evidence of record reflects it is at least as likely as not he developed symptoms of Raynaud's disease within his first post-service year.  Therefore, service connection is warranted pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).

II.  Increased Rating

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis - Sinusitis

The Veteran's service-connected frontal sinusitis is evaluated pursuant to the criteria found at 38 C.F.R. § 4.97, Diagnostic Code 6512.  Under this Code, a noncompensable (zero percent) evaluation is warranted when sinusitis is detected by X-ray only.  A 10 percent evaluation is warranted for one or two incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is required when there are three or more incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 

The Board notes that the same criteria apply for the evaluation of pansinusitis, ethmoid, frontal, maxillary, and sphenoid sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510, 6511, 6512, 6513 and 6514.

The record reflects the Veteran experiences more than 6 non-incapacitating episodes of his service-connected sinusitis per year.  For example, he provided credible testimony to this effect at his October 2017 hearing.  See October 2017 Hearing Tr. at 23-24.  Moreover, a September 2015 VA examination explicitly found he had experienced 7 or more non-incapacitating episodes over the past 12 months, and included symptoms of headaches, pain and tenderness of affected sinus, and purulent discharge.  Accordingly, the Veteran is entitled to a 30 percent rating pursuant to Diagnostic Code 6512.

The Board further notes the record does not reflect the Veteran's service-connected sinusitis is manifested by radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  In pertinent part, as noted by the September 2015 VA examination, the record does not reflect the Veteran has undergone sinus surgery.  Consequently, a rating in excess of 30 percent is not warranted.

Analysis - Dermatitis Barbae

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  At the October 2017 hearing before the Board, the Veteran withdrew his appeal in connection with his claim of entitlement to a compensable rating for service-connected dermatitis barbae.  See October 2017 Hearing Tr. at 3.  Accordingly, the Board does not have jurisdiction to review this appellate claim, and it is dismissed.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for Raynaud's disease is granted.

A rating of no more than 30 percent for service-connected sinusitis is granted, subject to the law and regulations governing the payment of monetary benefits.

The appellate claim of entitlement to a compensable rating for service-connected dermatitis barbae is dismissed.

REMAND

In this case, the Veteran has indicated that he developed arthritis of multiple joints - to include his cervical spine, right shoulder, right foot and ankle - due to active service to include injuries sustained in a 1993 flight deck accident.  He has also indicated the arthritis, as well as his tremors, are secondary to his service-connected lumbosacral strain and/or left knee disability.  Similarly, he has indicated that he injured his Achilles tendons during service, and has had recurrent problems since service.  Further, he has indicated he developed recurrent skin problems as a result of active service.

The Board acknowledges that the Veteran's medical treatment records include findings of arthritis, arthralgias, tremors, and eruptive dermatitis.  However, it is not clear to what extent his complaints of arthritis and bilateral Achilles tendons reflect symptoms that are separate and distinct from his already service-connected fibromyalgia; or whether the eruptive dermatitis is a separate and distinct disability from his already service-connected dermatitis barbae.  Even if they do reflect separate disabilities, it is not clear whether they are etiologically linked to service.  Similarly, it is not clear whether his complaints of tremors reflect a separate and distinct disability, and if so whether it is secondary to his service-connected lumbosacral strain.  

In view of the foregoing, the Board concludes that competent medical evidence is required to clarify these matters, and the case must be remanded to accord the Veteran competent medical examination(s) and opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for arthritis, tremors, Achilles tendons, and eruptive dermatitis since May 2017.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service arthritis, tremors, Achilles tendons, and eruptive dermatitis symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s), to be conducted, if possible at the Chillicothe, Ohio, VA medical facility, to clarify the nature and etiology of his claimed arthritis, tremors, Achilles tendons, and eruptive dermatitis.  The claims folder should be made available to the examiner(s) for review before the examination(s).

Based on the results of the examination(s), the respective examiner(s) is asked to address each of the following questions:

(a) Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

In pertinent part, please state whether the Veteran has arthritis, arthralgias, tremors, and/or chronic disabilities of the Achilles tendons that are separate and distinct from his already service-connected lumbosacral strain, left knee disorder, or fibromyalgia; and whether he has eruptive dermatitis, or any other chronic skin disorder, that is separate and distinct from his already service-connected dermatitis barbae.

(b) Is the Veteran's disability pattern(s) consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  In pertinent part, are any findings of arthritis, tremors, or Achilles tendon disability caused by the service-connected lumbosacral strain and/or left knee disorder.

(f) If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies); to include whether any findings of arthritis, tremors, or Achilles tendon disability were aggravated by the service-connected lumbosacral strain and/or left knee disorder?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions. That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing any additional development deemed necessary, should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in May 2017, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


